Memorandum. Upon the evidence presented, section 1196 of the Vehicle and Traffic Law authorized charging the jury herein that defendant could be found guilty of violating section 1192, subdivision 2, even though the information accused him only of violating subdivision 3 thereof. In our opinion, such a literal interpretation of section 1196 does not result in a denial of defendant’s constitutional right to be apprised of the charge against him.
*8Concur — Hogan, P. J., Farley and Gagliardi, JJ.
Order dismissing information unanimously reversed on the law, jury verdict reinstated, and matter remanded for sentencing of the defendant.